NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YUMIN XUAN,                                     No.    19-71731

                Petitioner,                     Agency No. A096-494-474

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Yumin Xuan, a native and citizen of China, petitions for review of the Board

of Immigration Appeals (“BIA”) order denying her motion to reopen removal

proceedings to apply for adjustment of status. Our jurisdiction is governed by

8 U.S.C. § 1252. We dismiss the petition for review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the BIA’s determination not to reopen

removal proceedings where Xuan does not raise a colorable legal or constitutional

error underlying the BIA’s decision that would invoke our jurisdiction. See Lona

v. Barr, 958 F.3d 1225, 1227 (9th Cir. 2020) (the court retains jurisdiction to

review BIA decisions denying sua sponte reopening for the limited purpose of

reviewing the reasoning behind the decision for legal or constitutional error). We

lack jurisdiction to consider Xuan’s contentions as to equitable estoppel that she

raises for the first time in her opening brief because she did not raise them to the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency). To the extent Xuan now

contends her motion to reopen qualifies for an exception to the statutory

requirement of timely filing, we lack jurisdiction to consider this unexhausted

issue. See id.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DISMISSED.




                                           2                                    19-71731